DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 5/4/2022 is acknowledged.  Claims 1, 21 and 56 have been amended.  Claims 9-14, 18-20, 22-23, 45-55 have been canceled.  Claims 1-8, 15-17, 21, 24-25, 41-44, 56 and 57 are pending.  Claims 15-17 and 41-44 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-8, 21, 24, 25, 56 and 57 are discussed in this Office action.
 All of the amendment and arguments have been thoroughly reviewed and considered.   
Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Previous Rejections
2.	The status of the previous rejections are as follows:
(a)	The objection to the drawings made of record in the prior Office action is maintained and discussed below.
(b)	The objection the specification is withdrawn in view of Applicant’s amendment to the specification to identify sequences recited therein with proper sequence identifier as support in the raw sequence listing and CRF.	
( c) 	The claim rejection under 35 USC 101 directed to the claims 1-7, 21, 24-25, 56 and 57 is withdrawn in view of applicant’s amendment of the claims. 
(d)	The objection to the claims 5, 6, 24 and 25 for improper Markush grouping is  maintained and discussed below.
(e)	The claim rejection under 35 USC 112(b) directed to the claims 5-6, 24 and 25 is maintained and discussed below.
(f)	The prior art rejection under 35 USC 102(a)(1) directed to the claims 1-7, 21, 24 and 25 as being anticipated by Haber et al is withdrawn in view of the new grounds of rejections necessitated by Applicant’s amendment of the claims.
(g)	The prior art rejection under 35 USC 102(a)(1) directed to the claims 1-7, 21, 24, 25, 56 and 57 as being anticipated by Bettegowda et al is withdrawn in view of the new ground of rejections necessitated by Applicant’s amendment of the claims.
(h)	The prior art rejection under 35 USC 103 directed to claim 8 as being unpatentable over Haber in view of Leary et al and Nextera is withdrawn in view of the new grounds of rejections necessitated by Applicant’s amendment of the claims.
(i)	The prior art rejection under 35 USC 103 directed to the claim 8 as being unpatentable over Bettegowda  in view of Druley is withdrawn in view of Applicant’s amendment of the claims.
Drawings
3.	The drawing filed 5/4/2022 is acknowledged.  The Figure 16 part 1 and part 2, Figure 17, Part 1 and Part 2, Figure 18, Part 1-7 and Figure 21, Part 1-5 are still difficult to read in that the shading and size of the wording makes interpretation difficult. New drawings  in compliance with 37 CFR 1.121(d) are required in this application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.  This objection is maintained.
Improper Markush (Maintained)
4.	Claims  5, 6, 24, 25 are finally rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of genes and mutations recited in  the “Table S7”, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. 
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the genes and the mutations of genes listed in Table S7 are structurally unique relative to one another and are structurally distinct.  Each of the mutations results in an insertion, deletion of one or many different nucleotides or a substitution and each of these mutations results in different mutation types and amino acid changes to the protein.  None of the mutations are related to a specific domain or function or comprise of a common structure feature commonly identified in every gene recited in the Table or found in every sample type as recited in the claim. The only structurally similarity present is that each gene and mutation comprises of nucleic acid molecules.  The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated to classifying a sample.  The nature of different genes is that they are differently expressed in different disorders.  Following this analysis, the claims are rejected as containing an improper Markush grouping.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
                                     Applicant’s Traversal
5.	Applicant traverses the rejection on the following grounds:
	Applicant submits that the disclosure of the mutations in the Tables all have a common use or purpose and that is the mutations identified by Applicant's for detecting and identifying circulating tumor DNA. Indeed, in Exparte Ren, (Ex parte Ren, Appeal No. 2015-004371 (Bd. Pat. App. & Int., Dec. 28, 2016), U.S. Application No. 11/992,332) the PTAB took the approach by focusing on common use rather than structure, resulting in reversal of the examiner's Markush rejection. The claim recited trans-acting small interfering RNAs (ta-siRNAs), which are a subclass of double-stranded RNA used to inhibit gene expression. The board noted that "[w]hile the individual sequence differ because they are drawn to different genes or different plants, all of the sequences share the common use of modulating or silencing plant genes."(See, Exparte Ren, supra at 5). 
Unlike in Chettier (Ex parte Chettier, Appeal No. 2016-003639 (Bd. Pat. App. & Int. Aug. 25, 2016) (reh'g denied Jan. 13, 2017), U.S. Application No. 13/364,378), the appellant in Ren focused its arguments against the Markush rejection on common utility of the claimed biological genus. Specifically, the argument centered on an asserted unity of invention where the claimed "compounds included within a Markush group (1) share a common utility, and (2) share a substantial feature essential to that utility." See, 2011 Guidelines, 80 Fed. Reg. at 7166. Unlike in Chettier, the board consulted Ren's specification for its teaching that the claimed molecules had a common use. Accordingly, the disclosure in each of the Tables have a common use as exemplified in the claims. Accordingly, the recitation of the mutations is proper. 
In view thereof, Applicant respectfully requests reconsideration and withdrawal of the instant rejection. 
Examiner’s Response
6.	The examiner acknowledges Applicant’s arguments but notes that MPEP 2117 states “[A] Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).
Where a Markush grouping describes part of a combination or process, the members following "selected from the group consisting of" (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved
	In this case, plethora of genes and mutations recited in the Tables are structurally dissimilar to each other and do not share any common structure.  Although while the sequences, like all DNA sequences, are made up of the same four bases, they do not share any significant similarity in order in which those bases are arranged.   Thus, the structures of the DNA molecules represented by the sequences are different. Likewise, although the different marker(s)/gene mutation may be associated with cancer, this association is a property of the marker(s)/gene recited in the Tables and not a structural similarity that is shared by the marker(s)/gene in the Tables.   The rejection  for improper Markush grouping is proper and is maintained.
Claim Rejections - 35 USC § 112 (Maintained)
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 5-6, 24 and 25 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6, 24 and 25 are indefinite because the metes and bounds of the limitations are unclear. Specifically claims require detecting/testing and  identifying any of the plethora of mutations shown in Table S7 in the Drawings (Figure 21, part 1 – part 5).   Table S7 have many different features related a number of different somatic mutations and it is unclear what is being tested and identified from the information in Table S7.  Additionally, claims are to be complete in themselves and incorporation by reference to a specific table (Table S7) is permitted only in exception circumstances where there is no practical way to define the invention in words.  In the instant case, applicant can define the genetic alteration or single cancer cell mutation in terms of words instead of reference to a figure (see MPEP 2173.05(s)).  Clarification is required.
Applicant’s Traversal
9.	Applicant traverses the rejection on the following grounds:   Applicant states that teach how each of the somatic alterations or mutations were arrived (see Examples 1-6) and once identified, they group each of the mutations or somatic alterations according to their purpose.   Applicant states that the specification contains a detailed description that one of ordinary skill in the art would have no difficulty in comprehending the ambit of the terms and this, the scope of the claimed invention.
Examiner’s Response
10.	Applicant’s arguments have been thoroughly reviewed and considered but are not found persuasive.  In response to Applicant’s arguments the words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification.  MPEP 2111.01states although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the metes and bounds of the claimed limitation is unclear because the claims require detecting/testing and  identifying any of the plethora of mutations (several hundred mutations) shown in Table S7 in the Drawings (Figure 21, part 1 – part 5).   Table S7 have many different features related a number of different somatic mutations and it is unclear what is being tested and identified from the information in Tables or the examples.  Additionally, claims are to be complete in themselves and incorporation by reference to a specific table (Table S7) is permitted only in exception circumstances where there is no practical way to define the invention in words.  In the instant case, applicant can define a genetic alteration or single cancer cell mutation in terms of words or structure instead of reference to a figure (see MPEP 2173.05(s)).  Accordingly, the rejection is maintained.

New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


12. 	Claims 1-7, 21, 24, 25, 56 and 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
	In accordance with the interim guidelines, claims are found to recite statutory subject matter (step 1: Yes) and then analyzed to determine if the clams recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
	The claim 1 of the instant invention is drawn to a method for identifying the presence of circulating tumor DNA in a subject, and treating said subject, comprising: detecting one or more genetic alterations in cell-free DNA in a biological sample isolated from the subject, wherein the step of detecting is performed when the subject is not known to harbor a cancer cell; and identifying the presence of circulating tumor DNA when at least one of the detected genetic alterations in the cell-free DNA is a cancer cell mutation and administering a therapeutic agent to the subject.
	The claim 21 is drawn to a method for identifying the presence of a cancer cell in a subject and treating the subject, comprising: detecting one or more genetic alterations in cell-free DNA in a biological sample isolated from the subject, wherein the step of detecting is performed when the subject is not known to harbor a cancer cell;4Application No. Not Yet AssignedDocket No.: 048317-572N01US First Preliminary Amendmentidentifying the presence of circulating tumor DNA when at least one of the detected genetic alterations in the cell-free DNA is a cancer cell mutation; and identifying the presence of the cancer cell when the presence of circulating tumor DNA is identified. and administering a therapeutic agent to the subject
	The claim 56 is drawn to a method for identifying the presence of circulating tumor DNA for treating a subject comprising detecting one or more genetic alterations in cell-free DNA in a biological sample isolated from the subject, wherein the step of detecting is performed when the subject is not known to harbor a cancer cell; and detecting one or more genetic alterations in white blood cells from the same subject; and identifying mutations present in the cell-free DNA.
	The clams 2-7, 24, 25, and 57 embodies the limitations of the independent claims recited above.
	The claimed invention as stated above are directed to a method steps of identifying the presence of circulating tumor DNA by detecting any genetic alteration in cell-free DNA. However, any association between the presence of these mutations and identification of circulating tumor cancer cells  is a law of nature/natural phenomenon.   Further, Applicant has not created or altered any of the information found in the genes or the samples in order to the draw an inference.  With regards to natural correlation, as in Mayo, the relation is itself a natural process that exists apart from any human action.  It is further noted that the identifying steps as recited in the claims are limitations that the Courts have identified as concepts that can be practically performed in the human mind. Therefore, these limitations fall under the “Mental process” groupings of abstract ideas. As such, claims 1-7, 21, 24, 25, 56 and 57 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite any elements in addition to the recited judicial exception. Claims that do not recite any additional elements do not integrate the judicial exception into a practical application (see MPEP 2106.04(d).III). As such, claims 1-7, 21, 24, 25, 56 and 57 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). 
This judicial exception is not integrated into a practical application because the data gathering steps (using methods of target capture method, next generation, sequence or array based method as recited in the claims does not add a meaningful limitation to the method because they are recited at such a high level of generality and are taken to be mere data gathering steps and those data gathering steps are assays (i.e.,  target capture method, a next generation sequencing method or array based method) that consists of well-understood, routine and conventional activity already engaged in by the scientific community as evidence by e.g., Haber et al (citation made of record on ISR and IDS filed 11/4/2019).  Further the limitation directed to the treating step, “and administering a therapeutic agent to the subject” is general and not directed to a specific method of treatment for specific subject using a specific agent to achieve a specific outcome.   The generality of the claim limitation does not transform the judicial exception into patent eligible subject.   The fact pattern of the decision of Vanda Pharmaceuticals Inc. V. West-Ward Pharmaceuticals does not meet the limitations of these claims as those claims were directed to specific method of treatment rather than a broad general recitation of administering a therapeutic agent.   Likewise, the specification does not recite any specific treatment but rather general exemplary disclosure that is not specific to any specific genetic alternation identified.  The generality of the claimed invention is deemed to be routine as evidence by the teachings of Haber (see pages 2 and 3).
With regards to the claimed “identifying” limitations, such as recited in e.g., claim 56, being directed to an abstract idea, the claimed steps do not recite any elements that add a meaningful limitation to the abstract idea because they amount to simply performing mental processes that is akin to reading data on paper or performing processes in the mind and thus fall within the enumerated abstract grouping of “Mental Processes”.  Thus, it is concluded that the claims are not significantly different from the recited judicial exceptions, the natural phenomenon and the abstract idea.  The claims 1-7, 15-17, 21, 24, 25, 56 and 57 are deemed patent ineligible. Unlike Vanda,  the limitation directed to the treating step, “and administering a therapeutic agent to the subject” is general and not directed to a specific method of treatment for a specific subject using a specific agent/compound to achieve a specific outcome.  Further the claim 56 recites “an intended use” limitation and does require any specific treatment, therapeutic agent or specific outcome. The generality of the claim limitations do not transform the judicial exception into patent eligible subject.


Applicant’s Traversal
13.	Applicant traverses the rejection on the following grounds:  Applicant summarizes the claims as currently amended and stated that the claims are patent eligible because they require the additional steps of administering a therapeutic agent to the subject in whom mutations in cell-free DNA have been detected.  Applicant states that these pending claims are not directed to a judicial exception.  Applicant points to the Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. V. West-Ward Pharmaceuticals.   Applicant cites passages from the 20118 USPTO memorandum and states that the claims are directed to a method of administering a therapeutic agent to treat the subject based on the detection of a genetic alteration rather than being “directed”  to a judicial exception.
Examiner’s Response
14.	All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows:  The examiner acknowledges Applicant’s arguments but notes that the fact pattern of the decision of Vanda Pharmaceuticals Inc. V. West-Ward Pharmaceuticals does not meet the limitations of these claims as those claims were directed to specific method of treatment rather than a broad general recitation of administering a therapeutic agent.  Unlike Vanda,  the limitation directed to the treating step, “and administering a therapeutic agent to the subject” is general and not directed to a specific method of treatment for a specific subject using a specific agent/compound to achieve a specific outcome.  Further the claim 56 recites “an intended use” limitation and does require any specific treatment, therapeutic agent or specific outcome. The generality of the claim limitations do not transform the judicial exception into patent eligible subject.

Claim Rejections - 35 USC § 102 
15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	Claim(s) 1-7, 21, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al. (hereinafter Haber) {Cancer Discov., 4(6): 650-661, June 2014, Author manuscript available in PMC, pages 1-24, May 2015, citation made of record on IDS made of record 11/4/2019).
	Regarding claims 1 and 21, Haber discloses a method for identifying the presence of circulating tumor DNA in a subject, comprising: detecting one or more genetic alterations in cell-free DNA in a biological sample isolated from the subject, wherein the step of detecting is performed when the subject is not known to harbor a cancer cell; and identifying the presence of circulating tumor DNA when at least one of the detected genetic alterations in the cell-free DNA is a cancer cell mutation (abstract, col. 2, page 650, last para. to page 652, col.1, lines 1-3, page 654 column 2, to page 658 and Table 2 which teaches genetic alterations associated with somatic mutations (see also page 54, 3rd full paragraph col. 2).  Regarding a treating step, Haber further teach administering an effective therapy as treatment option (pages 2-3).
	Regarding claim 2, Haber et al teaches wherein the biological sample is isolated from subject (page 654, col. 2, last paragraph).
	Regarding claim 3, Haber discloses wherein the biological sample comprises blood (Pg. 654, col. 2 and abstract), plasma or non-tumor tissues (page 656 col. 1).
	Regarding claim 4, Haber discloses wherein the presence of circulating tumor DNA indicates the presence of a cancer cell (Pg. 654, column 2, 2nd to last paragraph).
	Regarding claims 5, 6, 24 and 25, Haber et al teach that the cancer cell mutations are somatic alterations as recited in the Table S7 (page 654, Table 2 and 657, col. 2 which teaches examples of alterations as also recited in the Table S7).
	Regarding claim 7, Haber et al teach wherein the steps of detecting one or more genetic alteration include method steps selected from target capture method, next generation sequences and array-based methods (see 655, Tables 1 and Tables 2).  Thus, Haber meets the limitations of the claims recited above.

15.	Claim(s) 1-7, 21, 24, 25, 56 and 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettegowda et. al., {Bettwgowda, used interchangeably herein} (Sci Transl Med. 6(224): 224ra24, pages 1-12, 02-2014; see also supplemental data attached herein, pages 1-9).
	Regarding claims 1, 4,  21 and 56, Bettegowda teaches a method for a method for identifying the presence of circulating tumor DNA or cancer cells in a subject, comprising: detecting one or more genetic alterations in cell-free DNA in a biological sample isolated from the subject, wherein the step of detecting is performed when the subject is not known to harbor a cancer cell; and identifying the presence of circulating tumor DNA when at least one of the detected genetic alterations in the cell-free DNA is a cancer cell mutation.   Bettegowda teaches wherein the method may comprise detecting one or more genetic alterations in white blood cells from the same subject; and identifying mutations present in the cell-free DNA  (see page 5, sections entitled “comparison of ctDNA with CTCs” (circulating tumor cells); “comparison of rearrangements with single base substitutions in ctDNA” to page 6 and pages 7-9 and page 11, section entitled “liquid biopsies”; supplemental data).  Regarding a treatment step, Bettegowda teaches an administering step of targeted therapy, such as EGFR blockade (page 3, 6 and 7).
	Regarding claims 2, 3, 57, Bettegowda teaches wherein the biological sample is blood or plasma (page 5, first paragraph  under “Comparison of ctDNA with CTCs”).
	Regarding 5-6, 24-25, Bettegowda teaches wherein the mutation is a somatic mutation such as KRAS (see page 6, and supplemental data).
	Regarding claim 7, Bettegowda teaches wherein the step of detecting one or more genetic alternations in sequencing assay (Massively parallel sequencing and sequencing data and digital PCR; supplemental data).  Thus, Bettegowda meets the limitations of the claims.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (hereinafter Haber)  in view of Leary et al. (hereinafter Leary) (Sci. Transl. Med., 4(162), 1-21, 2012, citation made of record on IDS filed 11/4/2019) and “Nextera XT DNA Sample Preparation Guide” (hereinafter Nextera) (Illumina, citation made of record on IDS filed 11/4/2019).
	Regarding claim 8, Haber discloses the method of claim 1, wherein the step of detecting one or more genetic alterations in cell free DNA includes using a method comprising steps of: extracting cell-free DNA from blood; sequencing the cell-free DNA segments; identifying sequence alterations (Pg. 654, col. 2, last paragraph, Because tumor-specific alterations in ctDNA [circulating tumor DNA] are not present in normal cells, they offer an exquisitely sensitive and specific approach for cancer detection. From a clinical perspective, the preparation of cfDNA [cell-free DNA] for analyses of DNA alterations is simple to implement. Isolation of cfDNA typically requires 5 to 10 mL of blood, collected in tubes treated with an anticoagulant such as EDTA. Cells are separated by centrifugation, and the plasma supernatant is removed. Circulating DNA is extracted from plasma using commercially available kits; Pg. 655, first column, 1st paragraph, Once cfDNA is isolated, the challenge is to detect genetic alterations even when ctDNA is present in a small fraction of the total DNA in the circulation. With the advent of new technologies, ctDNA can now be analyzed not only for specific mutations but also for larger alterations in the genome. Representative approaches for analyzing ctDNA are summarized in Table 2; Pg. 655, col. 2, last paragraph, More recently, digital amplification and sequencing approaches using NGS methods have been developed. These include PCR or capture of specific genomic loci and massively parallel sequencing to identify sequence alterations in the analyzed regions. In these approaches, unique identifiers are applied to the template molecules to help distinguish bona fide alterations from artifacts of PCR or sequencing). Haber further teach administering an effective therapy as treatment option (pages 2-3).

	Haber fails to explicitly disclose the steps of ligating a low complexity poo! of dual index barcode adapters to the cell-free DNA to generate a plurality of barcode adapter-ligated cell-free DNA segments; capturing the plurality of barcode adapter-ligated cell-free DNA segments; sequencing the plurality of captured barcode adapter-ligated cell-free DNA segments; aligning the sequenced plurality of captured barcode adapter-ligated cell-free DNA segments to a reference genome; and identifying sequence alterations using aligned sequences of multiple distinct molecules containing identical redundant changes.
	Leary teaches a method of detecting chromosomal alterations in circulating cell-free DNA using Nextera fragment sequencing libraries by ligating adapters to the cell-free DNA to generate a plurality of adapter-ligated cell-free DNA segments; capturing the plurality of adapter-ligated cell-free DNA segments; sequencing the plurality of captured adapter-ligated cell-free DNA segments; aligning the sequenced plurality of captured adapter-ligated cell-free DNA segments to a reference genome; and identifying sequence alterations using aligned sequences of multiple distinct molecules containing identical redundant changes (Pg. 1, Abstract, we describe an approach to directly identify tumor-derived chromosomal alterations through analysis of circulating cell-free DNA from cancer patients. Whole-genome analyses of DNA from the plasma of 10 colorectal and breast cancer patients and 10 healthy individuals with massively parallel sequencing identified, in all patients, structural alterations that were not present in plasma DNA from healthy subjects. Detected alterations comprised chromosomal copy number changes and rearrangements, including amplification of cancer driver genes such as ERBB2 and CDK6; Pg. 7, last paragraph-Pg. 8, 1st paragraph, Preparation of Nextera fragment sequencing libraries: Plasma DNA libraries were prepared following Nextera’s suggested protocol with the following modifications: (i) circulating DNA isolated from plasma was mixed with 10 l of End Repair Reaction Buffer and 5 l of End Repair Enzyme Mix in a final volume of 100 l ... (ii) To A-tail, all 42 l of end-repaired DNA was mixed with 5  l of 10x dA Tailing Reaction Buffer and 3  l of Klenow (exo-) ... (iii) For adaptor ligation, 25  l of A-tailed DNA was mixed with 10  l of PE-adaptor (Nextera), 10 l of 5x Ligation buffer, and 5 l of Quick T4 DNA ligase ... (iv) To purify adaptor-ligated DNA, 50  l of ligation mixture from step (iv) was mixed with 200 ul of NT buffer and cleaned up by NucleoSpin column; Pg. 8, 3rd paragraph, Sequencing and analyses of Nextera fragment libraries: All samples were sequenced on Nextera HiSeq and Genome Analyzer II instruments. Sequence reads were analyzed and aligned to human genome hg18 with the ELAND algorithm using CASAVA 1.7 software (Nextera). Reads were mapped with the default seed-and-extend algorithm, allowing a maximum of two mismatched bases in the first 32 bp of sequence; Pg. 8, last paragraph, Identification of somatic rearrangements: Somatic rearrangements were identified by querying aberrantly mapping paired-end sequences identified through ELAND. The discordantly mapping pairs were grouped into 1-kb bins and further considered when more than two distinct read pairs (with distinct start sites) spanned the same two 1-kb bins and suggested either an inter- or an intrachromosomal rearrangement 230 kb in size. To identify all high-confidence genomic rearrangements, candidate rearrangements were required to have at least one read sequenced across the rearrangement breakpoint).
	The reference fails to explicitly disclose a low complexity pool! of dual index barcode adapters in the 2nd-6th steps; and {aligned sequences of] multiple distinct molecules containing identical redundant changes in the last step.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Haber with the teaching of Leary in view of Nextera for the purpose of developing a broad application of methods for identifying the presence of circulating tumor DNA using various detection methods including sequencing and analysis of libraries made from cell-free DNA.

20.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al or Bettegowda as previous applied above, in view of Druley et al (US 20180002747, January 2015).
	Regarding claim 8, Haber or Bettegowda teach a method of identifying circulating  tumor DNA in a subject as previously applied above and detection of one or more genetic alteration in cell free DNA to detect the presence circulating tumor DNA wherein .   Both Haber and Bettegowda teach method of sequencing to detect the genetic alterations in the circulating DNA from blood sample (see citation above).
	The references do not teach the steps of ligating a low complexity pool of index barcode adapters to the cell free DNA to generate a plurality of barcode adapter-ligated cell DNA segments; capturing the plurality of barcode adapter ligated DNA segments, sequencing the plurality of captured barcoded adapter ligated DNA segments, aligning the sequenced plurality of captured barcode adapter ligated DNA segments to a reference genome and identify sequence alterations using aligned sequence of multiple distinct molecules containing identical redundant changes.
	Druley et al teach a method for detecting  or identifying  rare sequence in a sample, wherein the sample is from a subject and may be from stool, sputum, urine, plasma, peripheral blood, serum, bone marrow, tissue and other bodily fluid [0045], said method comprises, in part, attaching an adapter, random component, and/or index sequence to each amplicon or product. The adapter is attached to the 5' and 3' end of the amplicon or product. The adapter may be Y-shaped, U-shaped, hairpin-shaped, or a combination thereof. In a specific embodiment, the adaptor is Y-shaped. In an exemplary embodiment, the adapter may be an Illumina adapter for Illumina sequencing.  Druley et al teach a "random component" is composed of random nucleotides to generate a complexity of random components far greater than the number of unique amplicons or products to be sequenced. This ensures that having the same random component attached to multiple amplicons or products is an extremely statistically improbable event. A random component may also be referred to as a barcode. The random component design can theoretically generate 9.1.times.10.sup.8 to 1.4.times.10.sup.10 unique random components. This complexity can easily be expanded by increasing the length of the random regions in the random component. In an embodiment, the random component may be about 5 to about 100 nucleotides.
	Druley et al teach that in a specific embodiment, an adapter, a random component and an index sequence are attached to each amplicon or product. In an embodiment, a nucleotide sequence comprising an adaptor and a random component is attached to the 5' end of each amplicon or product and a nucleotide sequence comprising an adaptor and an index sequence is attached to the 3' end. In another embodiment, a nucleotide sequence comprising an adaptor and a random component is attached to the 3' end of each amplicon or product and a nucleotide sequence comprising an adaptor and an index sequence is attached to the 5' end. In still another embodiment, a nucleotide sequence comprising an adaptor, a random component and an index sequence is attached to the 5' end and a nucleotide sequence comprising an adaptor is attached to the 3' end. In still yet another embodiment, a nucleotide sequence comprising an adaptor, a random component and an index sequence is attached to the 3' end and a nucleotide sequence comprising an adaptor is attached to the 5' end. In an exemplary embodiment, a nucleotide sequence comprising SEQ ID NO:1 is attached to each amplicon or product at the 5' end and a nucleotide sequence comprising SEQ ID NO:2 is attached to each amplicon or product at the 3' end. In another exemplary embodiment, a nucleotide sequence comprising SEQ ID NO:2 is attached to each amplicon or product at the 5' end and a nucleotide sequence comprising SEQ ID NO:1 is attached to each amplicon or product at the 3' end. 
[0066] The nucleotide sequence comprising an adapter, a random component and/or an index sequence may be attached to the amplicon or product via methods known in the art. In certain embodiments, the nucleotide sequence comprising an adapter, a random component and/or an index sequence is ligated to an amplicon or product via methods standard in the art. For example, the nucleotide sequence is annealed at about 95.degree. C. for about 5 minutes, then the temperature is decreased by about 1.degree. C., about every 30 seconds until about 4.degree. C. Enrichment of the properly ligated products is then carried out. (see paragraphs [0061]-[0066].
	Druley et al teach at paragraphs [0071] –[0077], the  following:
[0071] A method of the disclosure comprises, in part, sequencing the exponential PCR product. According to the method of the disclosure, sequencing of the exponential PCR product generates redundant reads. The redundant reads are grouped by random component and a consensus sequence is identified such that the redundant reads mitigate sequence errors.  [0072] Sequencing may be performed according to standard methods in the art. Sequencing is preferably performed on a massively parallel sequencing platform, many of which are commercially available including, but not limited to Illumina, Roche/454, Ion Torrent, and PacBIO. In an exemplary embodiment, Illumina sequencing is used.   [0073] Reads may be separated by the index sequence and trimmed to remove primer sequences. Reads may be grouped by the random component. In certain embodiments, groups of reads with less than three, less than four, or less than 5 reads may be removed. To eliminate ambiguous sequences, the random components may be sorted by abundance and clustered at an identity of about 85%. Alternatively, the random components may be sorted by abundance and clustered at an identity of about 65% to about 95%. The random components may be clustered from most abundant to least abundant. Given that most sequencing errors are random and that the correct sequence should occur more often than a variant with sequencing errors, the abundance-weighted clustering provides a means to eliminate spurious random components that are most likely due to sequencing errors while retaining the more abundant (and most likely true positive) random components.  [0074] This redundant sequencing of each amplicon or product allows the error-correction of each amplicon or product. For example, a consensus sequence is generated for each random component group by scoring and weighing the nucleotide at each base position. Sequences with a consensus sequence that is identical to the most abundant sequence associated with the same random component are kept, this process is called quality filtering. Specifically, at every position, the nucleotides called by each sequence read are compared and a consensus nucleotide is called if there is at least about 90% agreement between the reads. If there is less than about 90% agreement, an "N" is called in the consensus sequence at that position.  [0075] The inventors demonstrated that the methodology disclosed herein was 99% specific to detect variants above 0.0034 VAF for G to T (C to A) substitutions, 0.00020 VAF for C to T (G to A) substitutions, and 0.000079 VAF for the other eight possible substitutions.   [0076] After an error-corrected consensus sequence (ECCS) has been identified, the ECCS may be compared to a reference sequence to determine the presence of one or more mutations. A reference sequence may be a sequence without any known mutations. A reference sequence without any known mutations may be referred to as a wild-type sequence. In certain embodiments, a reference sequence is a human sequence. [0077] Comparison of the ECCSs to a reference sequence may identify clinically silent single nucleotide variations (SNVs). Specifically, the method disclosed herein may identify a genetic mutation that is present at a frequency of less than 1 in 1,000 in the sample (0.1%). For example, the method disclosed herein may identify a genetic mutation that is present at a frequency of less than 1 in 1,000, less than 1 in 2,000, less than 1 in 3,000, less than 1 in 4,000, less than 1 in 5,000, less than 1 in 6,000, less than 1 in 7,000, less than 1 in 8,000, less than 1 in 9,000, or less than 1 in 10,000 in the sample. In a specific embodiment, the method disclosed herein may identify a genetic mutation that is present at a frequency of less than 1 in 10,000 in the sample (0.01%). 
	Druley et al further teach that the method of the invention may be used to detect genetic mutations involved in cancer or other diseases ([0078}.
	At pargraphs [0086]-[0087], Druley teaches [0086] Using conventional deep sequencing, we detected t-AML/t-MDS-specific mutations in prior banked samples at variant allele fractions between 0.03 and 0.87 (data not shown). In one individual (UPN 684949), deep sequencing alone was insufficient to distinguish known ASXL1 and U2AF1 mutations from the sequencing errors in samples banked 5 and 3 years before t-MDS diagnosis, respectively (FIG. 1E, FIG. 1F). However, ECS identified the L866* nonsense mutation in ASXL1 at a VAF of 0.004 (FIG. 1G) and the S34Y missense mutation in U2AF1 at a VAF of 0.009 (FIG. 1H. In addition, ECS was able to temporally quantify these mutations from three pre-t-MDS samples banked yearly from 3 to 5 years before diagnosis (FIG. 5, FIG. 6). In two cases (UPN643006 and UPN942008), only a subset of the variants identified at diagnosis were present in the prior banked sample (Table 1). Specifically, in the UPN643006 sample, banked 12 years before diagnosis, a single-nucleotide deletion in ASXL1 was present at VAF 0.03. But, the G to T substitution in ASXL1, CTT deletion in GATA2 and G to T substitution in U2AF1 were not detectable in this prior banked sample. 
[0087] Here we present a practical and clinically oriented application for targeted error-corrected NGS utilizing single molecule indexing. This method easily integrates into existing NGS library preparation protocols and enables the quantification of previously undetectable mutations in heterogeneous DNA samples. A modification to the standard NGS library preparation is the replacement of the stock adapters with our randomly indexed adapters and the addition of a qPCR step before sequencing. The qPCR step limits the number of molecules sequenced, ensuring adequate coverage for each read family. With these two modifications, we achieve highly specific detection for rare mutations. The bioinformatics analysis is straightforward and does not require proprietary algorithms or tools (Methods for Example 1). Our results highlight the ability of this method to identify rare subclonal populations in a heterogeneous biological sample. As applied to t-AML/t-MDS, we show these previously undetectable mutations are present years before diagnosis and fluctuate in prevalence over time. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the clamed invention to have been motivated to have modify the sequencing mutation detection method of Haber or Bettegowda to encompass additional sequencing steps encompassing  randomly indexed adapters along alignment steps (see [0099] and [0101])in order to increase specificity and sensitivity of detecting previously undetectable (rare) mutations in a desired sample as suggested by Druley et al.
Response to Arguments 
21.	Applicant traverse the rejection on the grounds that the cited prior art does not teach the administering step.   This argument is not found persuasive as evidence by the teachings of Haber and Bettegowda as noted above in rejections discussed above.
Conclusion
22.	No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637